EXHIBIT 99.1 February 14,2011 Apco Oil &Gas International Inc. P. 0.Box 2-4 Tulsa, Oklahoma74102 Attn:Mr. ThomasBueno Presidentand COO Re: Total Estimated Reserves and Non Escalated Future Net Revenue Remaining as of December 31, 2010 Neuquen, Rio Negro and Tierra Del Fuego Provinces, Argentina Dear Mr. Bueno: AtyourrequestthefirmofRalphE. DavisAssociates, Inc.ofHouston,Texas(Davis)has auditedcertain estimates of oil and natural gas reserves as prepared by Apco Oil & Gas International Inc. (Apco). Davis has reviewed and certifies the estimates and in our opinion the reserves meet the criteria for provedreserve volumes inkeepingwiththedirectives ofthe SecuritiesExchange Commission as detailedlater in this report. The reserves are attributable to an interest ownership position held by Apco in propet1ies that are located within the Neuquen, Rio Negro and Tierra Del Fuego Provinces of Argentinaand include seven concession areas.The areas in the Rio NegroProvinceare the AguaAmargaConcession, Coiron Amargo Concession and parts of the Entre Lomas Concession. The areas in the Neuquen Province are the Bajada del Palo Concession and parts of the Entre LomasConcession. The areas in the Tierra Del Fuego Provinceare the Angostura Concession, the Las Violetas Concession and the Rio CullenConcession. This report presentsthe proveddeveloped producing, non-producing and undeveloped reservesremainingto be producedas of December 31,2010. Davishasreviewed100%ofApco's proveddevelopedandundeveloped properties locatedin above mentionedconcession areaswithinArgentina.It is our understanding that these properties representapproximately ninety-three percent, of Apco's oil and gas assetsthat may be classified as proved as per the Securities Exchange Commission directives. The reservesassociated with thisreviewhave been classifiedin accordance with the definitions ofthe SecuritiesandExchange Commission as foundin Part210-FormandContentofand Requirements for FinancialStatements, Securities Act of 1933, SecuritiesExchange Act of 1934. 1717 St. James Place, Suite 460 Houston, Texas 77056 Office 713-622-8955 Fax 713-626-3664 www.ralphedavis.com Worldwide Energy Consultants Since 1924 TotalEstimated Reserves andNonEscalated
